Citation Nr: 1819278	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  07-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1974 to February 1977.  

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge, who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In December 2011, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  The Veteran requested a new hearing and in December 2015, he appeared before Hearing Officer in his RO.  A transcript of the hearing is associated with the claims file.

The Board remanded this case in May 2010, April 2012 and most recently July 2013 for further development to include new VA examinations.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  


FINDING OF FACT

The Veteran's service connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran testified at a hearing before a VLJ at a Travel Board and a Hearing Officer in his RO.  Transcripts of the hearings are of record.

The Veteran was provided VA examinations in May 2010 and April 2012.  In April 2012 and July 2013 respectively, the Board determined that the opinions failed to consider the combined effect of all the Veteran's service-connected disabilities upon his employability.  The Board remanded the claim, but the 2015 VA examiner, a licensed clinical psychologist, concluded that he was not medically qualified to determine the extent to which the Veteran's other non-psychiatric/psychological service- connected medical diagnosis/diagnoses impacted his ability to function in an occupational environment.  As a result, the Board remanded the claim for additional medical opinions.  In October 2015, the Veteran was provided with psychiatric and orthopedic examinations which included the conducting of a Social and Industrial Survey.  The VA examinations are associated with the claims file and further discussed under TDIU.

The October 2015 VA examination reports show that the VA examiners interviewed and examined the Veteran, reviewed his past medical history, documented his medical conditions, and rendered appropriate diagnoses and opinion consistent with the remainder of the evidence of record.  The Board finds that the October 2015 VA examinations are adequate to decide the Veteran's claim  in this case and remand instructions have been substantially complied with regarding the claim on appeal.  Thus, the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Moreover, neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II. TDIU

The Veteran is seeking a TDIU.  He is service connected for a right clavicle disability, posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, erectile dysfunction associated with PTSD and a right shoulder condition.  He was denied TDIU in a February 2007 rating decision and subsequently appealed.  The Veteran's representative stated in January 2018 statement that the Veteran was unable to work sedentary employment due to shoulder pain or tingling that limits him to a half an hour to one hour before a required break that leads to anxiety and aggravation of his PTSD.  The Veteran stated at both his hearings that he is primarily unable to work due to his service connected right clavicle disability, and PTSD.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The Veteran's claim for TDIU was filed in February 2006.  However, from April 2006 to June 2006 the Veteran's PTSD was rated at 100 percent disabling.  He received a total temporary rating during that period on appeal.  As such, TDIU will not be considered during that period.

Here, the Veteran's total combined rating for service-connected disabilities was 70 percent from June 1, 2006 forward, and as follows: 50 percent disabling for PTSD, 30 percent disabling for a right clavicle condition, 10 percent for tinnitus, and noncompensable ratings for bilateral hearing loss, erectile dysfunction associated with PTSD and a right shoulder condition were assigned.  Accordingly, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  As will be discussed, the evidence of record does not support the conclusion that the Veteran's disabilities have rendered him unable to obtain or maintain substantially gainful employment at any time during the relevant period on appeal.

A review of the Veteran's treatment records shows that he is currently maintaining substantially gainful employment at a VAMC Monday to Friday in the housekeeping department.  He also works at "Our Brother" as a case manager.  Furthermore, the Veteran's 2017 psychiatry progress note revealed that the Veteran reported that he and his family are doing very well and asked that a thank you be passed on to the employment specialist.  Moreover, the Veteran reports that no vocational rehabilitation service was needed at this time.

The Veteran's February 2003 VA Form 21-8940 indicates that he only completed high school.  However, the Veteran reported to the 2015 VA examiner that he also completed an Associate's Degree in Electronics (graduating in 1982).  He listed work in TV repair for less than a month in 1982.  He also worked as a tire technician at Sam's Club from October 2002 to February 2003.  The Veteran stated that he left his job due to his disabilities.

In the report from the joints examination conducted in August 2010, the examiner diagnosed right shoulder status post acromioclavicular injury with subsequent surgery and continued discomfort.  The examiner noted that the Veteran did not use any assistive devices.  He reported that work and daily activities are limited to non-use of his right arm above shoulder level, or with lifting in abduction, and forward flexion.  Active range of motion in degrees was noted.  He described pain on motion.  The examiners opined the Veteran's shoulder problem would not prevent him from doing work which did not involve lifting above shoulder level on the right side.  

A report from the VA mental examination conducted in September 2010, diagnosed the Veteran with PTSD.  The examiner reported that the Veteran was groomed and cooperative, and speech was within normal limits.  Mood was depressed, affect was appropriate to content; thought processes and associations were logical and tight. No hallucinations, no delusional maternal was noted, and insight was adequate as was judgment.  He denied suicidal intent, but did report some suicidal ideation.  He was found competent for VA purposes by the examiner.

The examiner noted mental health treatment, and most recent hospitalization secondary to substance abuse.  The examiner opined that he did not find evidence that the Veteran's symptoms in and of themselves precluded all employment.  He noted that the Veteran reported some social isolation, however he also reported recent history of alcohol and crack cocaine use.  No impairment in thought processing or àornmunication was noted.  The examiner reported that he did not find evidence that the Veteran's PTSD symptoms in and of themselves preclude activities of daily living.  The examiner noted that the Veteran continued to meet criteria for diagnosis of polysubstance dependence.

In July 2013, the Board found that the May 2012 VA psychiatric examination was non-probative because the psychiatric examiner's opinions was based on their reliance on inaccurate facts or inadequate self-reported history as provided by the Veteran, and necessitates a new psychiatric examination.  

Upon remand, the Veteran underwent a VA examination in October 22, 2015 for his service connected right shoulder clavicle condition.  Regarding the right clavicle, the Veteran reported having pain in his right shoulder on a daily basis that ranges from moderate to severe, with the severe pain occurring 3 to 4 days a week.  Upon examination, the examiner found some improvement in the Veteran's right shoulder condition however, a finding of arthritis in his right shoulder, and continued pain was noted.  The examiners opined that the veteran would have difficulty with lifting, carrying, pushing, pulling, and  working with his arms above his head.  However, he would be able to perform light desk employment.

Regarding the Veteran's PTSD, the Veteran underwent an October 22, 2015 VA examination that included a Social and Industrial Survey.  The Veteran reported that he is not currently prescribed medication for psychiatric concerns and is not currently attending individual therapy and/or group therapy.  The Veteran was noted to be residing with his spouse and son.  The Veteran reported that he and his wife have been married for nearly eight years and that his relationship with his wife was good.  He has four children with his first wife.  The Veteran explained that he also has a 19 year old son.  The Veteran reported that he has a fine relationships with his children.  The Veteran stated that he does not maintain contact with friends currently or maintain leisure activities.  However, the Veteran attends church regularly and drives occasionally.  He reported experiencing  anxiety while riding in the car when his spouse applies the brakes.  He also reported difficulty sleeping.  The examiner reported that the Veteran can manage his finances.  The Veteran reported attending college full-time and was scheduled to graduate in December 2016 with an Associate's degree in Human Services with a concentration in Addictions Counseling.

The examiner noted that in reviewing the Veteran's medical record, it appears that the his previous misuse of various substances was primarily impeding his capacity to function efficiently and effectively in various settings (including, but not limited to, social and occupational functioning).  Based on the results of this Compensation and Pension Psychological Disability Examination, the examiner opined that the Veteran's psychological diagnoses results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such reported symptoms as: depressed  mood, anxiety, suspiciousness, and chronic sleep impairment.

The examiner further noted that the Veteran's medical record indicates a history of substantial employment impairment related to the Veteran's long history of alcohol and polysubstance abuse, which, according to his medical record contrasts with the employment history reported to the April 2012 VA examiner addressing employability, of a highest level of education as high school, past work only as a general laborer, and no formal training for any type of sedentary work.  The examiner also noted that at the May 2012 psychiatric examination, the Veteran characterized himself as significantly self-isolating, which is at variance with a Guilford-Zimmerman Temperament Survey, conducted in November 2002 as part of a VA vocational rehabilitation assessment.  That survey produced scores somewhat above average for sociability, corresponding to the Veteran often enjoying being surrounded by others, and generally initiating conversations with strangers.

The Veteran has been awarded disability benefits from the Social Security Administration (SSA) on the basis of psychiatric disability.  However, the Veteran is service-connected for PTSD but no other psychiatric disability.  The Veteran's claim for service connection for major depression has previously been denied and the claims file documents drug and alcohol abuse.

After weighing all the evidence, the Board finds the greatest probative value in the October 2015 VA opinions.  The 2015 right clavicle examiner reported that the Veteran's service connected disabilities did not have an effect on the Veterans  ability for light desk employment.  The examiner reported that the Veteran's right shoulder condition only effected his ability to reach overhead and not any occupational task including walking, standing and sitting.  In the 2015 examination, the examiner opined that the Veteran's PTSD also impacted his ability to work with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that these opinions have some probative value, because the opinions did not rule substantially gainful employment and the Veteran or his representative have submitted an opinion to the contrary. 

Consideration has been given to the Veteran's assertion that he is unable to work due to his PTSD and right clavicle condition.  The Veteran is considered competent to describe symptoms of his service connected disabilities as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not considered to be a medical or vocational specialist, and as such, his assertions alone are not found to be sufficient to establish unemployability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Here, the Veteran testified before a Decision Review Officer in December 2015 and the Board in August 2008.  In 2015, he stated that he quit his job due to his PTSD and shoulder condition.  He claims he could only work for short intervals due to his shoulder spasms and his PTSD caused him to not want to be around people and he would get nervous and be unable to concentrate.  However, the Veteran reported to the 2015 examiner that since 2013 he attends weekly group meetings at a church and that he attends church with his family.  He also testified in 2015 that he attends at least one on campus class with other students.  Furthermore, the Veteran reported to the 2015 examiner that he had been unemployed as a result of homelessness related to his substance misuse.  The 2015 VA examiner found that the Veteran could work a sedentary job with his shoulder condition and although the examiner found that the Veteran had reduced productivity with PTSD, he did not preclude the Veteran from all work.  The Veteran also reported to the 2015 examiner that he has not used illicit substances since 2013, which supports the records notations that the Veteran's unemployment and PTSD was impacted by his substance abuse.  The Veteran is not service connected for substance abuse.  The Veteran was previously a full-time student and is now employed and working two jobs with all of his service connected disabilities, and the record does not reflect a reduction in the Veteran's service connected conditions assigned ratings.  As such, and discussed above, the Board gives greater weight to 2015 VA opinions.

While the Board does not wish to minimize the nature and extent of the Veteran's statements and overall disability, the evidence of record does not support his claim that his services connected disabilities alone, or in conjunction with one another, were sufficient to produce unemployability.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  Accordingly, TDIU is denied.

ORDER

TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


